ALAN E. NORRIS, Circuit Judge,
concurring in part and dissenting in part.
While I concur with the conclusions reached by my colleagues in virtually every respect, I write separately because I believe that Ohio Rev.Code Ann. § 1716.08(D), which requires professional solicitors to obtain written commitments for donated tickets, passes constitutional muster.
Assuming that the provision imposes a content-based restriction on speech, it is neither unduly burdensome nor overly broad in view of the state’s compelling interest in ensuring that charitable solicitations are free from fraudulent representations.
The provision itself is certainly narrow inasmuch as it only affects those solicitors who use donated tickets as a means of increasing contributions. Further, the provision does not impose a limit on the number of tickets that can be given away; it merely requires that solicitors engage in a modicum of forethought by contacting the recipient organization before, rather than after, the fundraising campaign. Seen in this light, the burden, if any, imposed on solicitors is minimal when balanced against the state’s interest in ensuring that the tickets are used as represented.